DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Applicant’s election without traverse of 1-10 in the reply filed on 11/19/2021 is acknowledged.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in line 3-5 the phrase “cooling means in line with said annealing means for cooling annealed strands output from said annealing means to a predetermined temperature” render the claim indefinite because:
Claim 1 line 3 recited “annealing means in line with said supply means for annealing said strands”;
The definition of the annealing “treatment of a metal or alloy by heating to a predetermined temperature, holding for a certain time, and then cooling to room temperature to improve ductility and reduce brittleness”;

    PNG
    media_image1.png
    257
    736
    media_image1.png
    Greyscale









	So, it is unclear what is the different between “annealing means” and “cooling means”;
Therefore, the claim is unclear and indefinite. Proper clarifications is required.
	As best understood and for the purpose of the examination, the Examiner interpreted “cooling means”   is the same as “annealing means”.

Claims 2-10 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US5554826A) in view Varga (US4599853A).
Regarding claim 1, Gentry disclose an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (figs.1-3), comprising: 
supply means (fig.3: (22)) for providing a plurality of strands that have been work hardened (fig.3: (28)) (col.9 line 9-col.10 line 5); 
annealing means (fig.3: (42)) in line with said supply means for annealing said strands; cooling means (fig.3: (42)) in line with said annealing means for cooling annealed strands output from said annealing means to a predetermined temperature; 

Gentry does not disclose speed control means in line between said cooling means and said strander for adjusting and controlling the speed or velocity of the strands moving along the line to be compatible with the take up speed of said strander, said means and said strander being arranged in tandem for continuous operation.  

Varga an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (fig.1), comprising: 
speed control means for adjusting and controlling the speed or velocity of a strands (fig.1: (40)) moving along the line to be compatible with the take up speed of said strander (col.7 lines 9 and claim 16), said means and said strander being arranged in tandem for continuous operation (fig.1).

Both of the prior arts of Gentry and Varga are related to an apparatus for continuous production of twisted or stranded conductors including a plurality of wires.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gentry to have speed control means for adjusting and controlling the speed or velocity of a strands moving along the line to be compatible with the take up speed of said strander, said means and said strander being arranged in tandem for continuous operation as taught by Varga thereby having speed control means in line between said cooling 

Regarding claim 2, Gentry disclose wherein said predetermined temperature is less than approximately ambient temperature (see the picture below, the definition of the annealing).  

    PNG
    media_image1.png
    257
    736
    media_image1.png
    Greyscale









Regarding claim 3, Gentry disclose wherein said strander operates at an ambient temperature T and said predetermined temperature is substantially equal to T (see the picture above, the definition of the annealing).  
  


Regarding claim 4, Gentry disclose wherein said strander operates at an ambient temperature T and said predetermined temperature is less than T (see the picture above, the definition of the annealing).    

Regarding claim 5, Gentry disclose wherein said wires are aluminum wires (col.6 lines 21-27).  

Regarding claim 6, Gentry disclose wherein said wires are copper wires (col.6 lines 21-27).  

Regarding claim 7, Gentry disclose wherein said supply means dispenses pre-formed wires or strands (col.9 line 1 and fig.3: (22)).  

Regarding claim 8, Gentry disclose comprising forming means (fig.3: (36)), for forming said round wires, located in line between said supply means (fig.3: (22)) and said annealing means (fig.3: (44)).  

Regarding claim 9, Gentry disclose an in-line input capstan (fig.3: (28) drawing process) for each layer of a final strand or cable configuration, between said supply means (fig.3: (22)) and said annealing means (fig.3: (42)).  

Regarding claim 10, Gentry disclose wherein said predetermined temperature is less than 100*F (see the graph below; 100*F=37.8 0C).

    PNG
    media_image2.png
    256
    405
    media_image2.png
    Greyscale














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frank (US1943087A).
Frank disclose an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (figs.1-3) having a capstan (fig.1: (40)) (page 3 lines 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753